Citation Nr: 0830260	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-40 407	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-traumatic injury to the left greater occipital nerve as 
a result of treatment received from a Department of Veterans 
Affairs medical facility.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
April 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied entitlement to compensation under 38 
U.S.C.A. § 1151 for status post traumatic injury to the left 
greater occipital nerve as a result of treatment received 
from a VA medical facility.  In a November 2006 decision, the 
Board denied the veteran's appeal.  The veteran appealed the 
Board's denial to the Court of Appeals for Veterans Claims 
(Court).  The Court granted a Joint Motion for Remand in 
April 2008.  Upon being informed of the death of the veteran, 
the Court recalled its mandate, withdrew its April 2008 
order, and dismissed the veteran's appeal to the Court as 
moot.  Subsequently, the claim was returned to the Board.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1964 to April 1965.

2.	In April 2008, the Board was notified that the appellant 
died in February 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


